Walton, J.
The plea in abatement is bad for duplicity. It tenders an issue upon at least three separate, distinct and independent propositions of fact. First, it avers that the county of Somerset had not been legally divided into jury districts. Second, that the towns of Anson and Palmyra had in their jury-box more names than the law allows. Third, that in the towns of Madison and St. Albans, no notice of the drawing of the jurors was given. Such a plea is clearly bad. State v. Ward, 68 Maine, 225. State v. Ward, 64 Maine, 545. Bacon’s Abridgment, Abatement, (P). Stephen on Pleading, 253.

Exceptions overruled.

Appleton, C. J., Dickerson, Barrows, Danfokth and Peters, JJ., concurred.